DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484-359-3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF – OTC Bulletin Board) DNB Financial Corporation Announces Earnings for the Second Quarter (August 6, 2008 – Downingtown, PA) DNB Financial Corporation (“DNB”), parent of DNB First, National Association, reported net income of $431,000 for the second quarter of 2008, up 14.0%, compared to $378,000 for the second quarter of 2007.
